878 F.2d 1431Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Keith A. CAMPBELL, Defendant-Appellant.
No. 88-7280.
United States Court of Appeals, Fourth Circuit.
Submitted April 25, 1989.Decided July 5, 1989.

Keith Anthony Campbell, appellant pro se.
John C. Belcher, Office of the United States Attorney, for appellee.
Before K.K. HALL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Keith A. Campbell appeals the denial of his Fed.R.Civ.P. 60(b) motion in which he challenged the dismissal of his second 28 U.S.C. Sec. 2255 motion as successive.  We agree with the district court that Campbell has presented no basis for relief under Rule 60(b) and therefore find no abuse of discretion in the denial of relief.    United States v. Williams, 674 F.2d 310 (4th Cir.1982).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.